

117 HR 497 IH: To prohibit the use of funds to seek membership in the World Health Organization or to provide assessed or voluntary contributions to the World Health Organization.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 497IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Arrington (for himself, Mr. Banks, Mr. Rogers of Alabama, Mr. Hice of Georgia, Mr. Wilson of South Carolina, Mr. Budd, Mr. Tiffany, and Mr. Baird) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of funds to seek membership in the World Health Organization or to provide assessed or voluntary contributions to the World Health Organization. 
1.Prohibition on use of funds to seek membership in the World Health Organization or to provide assessed or voluntary contributions to the World Health Organization
(a)In generalNotwithstanding any other provision of law, no funds available to any Federal department or agency may be used to seek membership by the United States in the World Health Organization or to provide assessed or voluntary contributions to the World Health Organization until such time as the President certifies to Congress that the World Health Organization meets the conditions described in subsection (b). (b)Conditions describedThe conditions described in this subsection are the following:
(1)The World Health Organization has adopted meaningful reforms to ensure that humanitarian assistance is not politicized and is to be provided to those with the most need. (2)The World Health Organization is not under the control or significant malign influence of the Chinese Communist Party.
(3)The World Health Organization is not involved in a coverup of the Chinese Communist Party’s response to the COVID–19 pandemic. (4)The World Health Organization grants observer status to Taiwan.
(5)The World Health Organization does not divert humanitarian or medical supplies to Iran, North Korea, or Syria. (6)The World Health Organization has put in place mechanisms to increase transparency and accountability in its operations and eliminate waste, fraud, and abuse. 
